DETAILED ACTION
Claims 1, 2, 4, 5, 7-19, 21, 22, and 24-26 are pending in the application. Claims 3, 6, 20, and 23 have been cancelled. 


Response to Arguments
2.  	Applicant’s arguments, see page 11, filed 06/24/2022, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1, 2, 4, 5, 7-19, 21, 22, and 24-26 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
   	“A solid-state imaging element, comprising:
  	a plurality of pixels, wherein a unit pixel of the plurality of pixels includes:
  	a first accumulation portion configured to accumulate an electric charge obtained based on photoelectric conversion by the first photoelectric conversion element;
  	a first reset transistor configured to reset the electric charge accumulated in the first accumulation portion;
  	a first film that is electrically connected to the first accumulation portion, wherein the first film has an optical characteristic that changes based on application of voltage; and
  	a selection transistor configured to electrically connect to the first film and an operational amplifier, wherein the first accumulation portion, the first reset transistor, and the operational amplifier are connected in parallel.

    	The closest prior art of record relied upon is Izuha et al (US 2012/0025061 A2) which discloses a solid-state imaging device having an accumulation portion and a electrochromic film when a voltage is applied, the light transmittance changes. Hasegawa et al (US 2016/0155774 A1) further discloses a plurality of pixels comprising a transfer transistor and amplification transistor for transferring charges and amplifying transferred charge. However, the prior art, taken alone, or in combination with another, fails to teach a first film that is electrically connected to the first accumulation portion, wherein the first film has an optical characteristic that changes based on application of voltage and a selection transistor configured to electrically connect to the first film and an operational amplifier, wherein the first accumulation portion, the first reset transistor, and the operational amplifier are connected in parallel.
   	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697